Citation Nr: 1404289	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for a respiratory disability, to include as a residual of exposure to asbestos.

3.  Entitlement to service connection for residuals of a low back injury.

4.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision that, in pertinent part, denied service connection for lumbosacral strain and for asbestosis; from an April 2009 rating decision that denied service connection for diabetes mellitus; and from a decision of the RO in May 2010 that granted service connection for PTSD evaluated as 50 percent disabling effective May 16, 2007.  The Veteran timely appealed each denial of service connection, and appealed for a higher initial rating.

In June 2012, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In October 2012, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In May 2013, VA's Appeals Management Center (AMC) increased the disability evaluation to 70 percent for PTSD, effective May 16, 2007.  Because a higher evaluation is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected PTSD renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Records show that the Veteran previously was represented by a service organization.  However, in August 2010 and in June 2013, he revoked the service organization's authority to act on his behalf.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The issues of service connection for a respiratory disability, to include as a residuals of exposure to asbestos; a higher initial disability rating for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not present during active service or within the first post-service year, and is not otherwise related to service.

2.  There is clear and unmistakable evidence that the Veteran's residuals of a low back injury pre-existed active service; and that the increase in severity of the residuals of a low back injury during active service were due to its natural progression, and were transitory.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

2.  Residuals of a low back injury were not incurred or aggravated in active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through June 2007 and September 2009 letters, the RO or AMC notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2007 and September 2009 letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record.  The RO and AMC provided the Veteran with appropriate VA examinations.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to the claims.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge identified the issues on appeal, and sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, examiners noted a history of a sprained back, not considered disabling, at the time of pre-induction in March 1969; physical examination revealed no abnormalities of the spine.

Service connection may also be presumed, for certain chronic diseases, such as arthritis or diabetes mellitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2013).

A.  Diabetes Mellitus

In this case, the Veteran contends that his diabetes mellitus is the result of exposure to herbicides in active service.  He testified that he was aboard an aircraft carrier that came within two miles of the land boundaries of Vietnam.  The Veteran testified that he was never on the ground in Vietnam.  He testified that some of the planes on the aircraft carrier had loaded drums for spraying herbicides, and that drums burst and leaked chemicals.  He stated that he physically unloaded 55 gallon drums with orange (and blue) stripes from a transport vessel and onto the aircraft carrier, and then used a forklift to take the drums below deck to be stored for later use by aircraft.  The Veteran also reported exposure to herbicides when he drank water aboard ship, which had been taken from the ocean.  He later was diagnosed with diabetes mellitus in 2007.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

His DD Form 214 shows 1 year 5 months 23 days of foreign service; the Veteran is in receipt of the Vietnam Service Medal and the Republic of Vietnam Campaign Medal with device 1960.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Diabetes mellitus is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)).  Thus, a presumption of service connection arises for a Vietnam era Veteran (presumed exposed to herbicides, including Agent Orange) who later develops certain disorders.

The question in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.

"Service in the Republic of Vietnam" (during the period beginning on January 9, 1962, and ending on May 7, 1975) includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also VAOPGCPREC 7-93 ("Service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.)

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's interpretation of the above language to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the above regulation's presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In this case, the evidence does not reflect the Veteran's presence on the landmass or inland waters of Vietnam.  Specifically, there is no evidence of record that the U.S.S. Coral Sea (CVA 43) traveled on inland waters of Vietnam.   Even acknowledging that the U.S.S. Coral Sea (CVA 43) was off the coastline at various times in 1969 and in 1970, the Veteran specifically testified that he "never did go put foot on land."  There is no evidence of record that the Veteran ever stepped foot on shore in Vietnam.  As such, the Veteran is not entitled to presumptive service connection for diabetes mellitus.

The Board notes, however, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).   In order to establish direct service connection for a disability, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In this regard, the Veteran acknowledges that he did not go ashore in Vietnam, but rather, argues that his ship was in close enough proximity to Vietnam so as to result in everyone aboard being exposed to herbicide from spraying aircraft.  He also argues that the drinking water aboard ship likely had been exposed to herbicides.  

In June 2009, the Veteran's private treating physician indicated that the Veteran may have been exposed "to the drift from Agent Orange spraying" while on the U.S.S. Coral Sea off the coast of Vietnam.  The private physician opined that the Veteran's diabetes mellitus was likely related to Agent Orange exposure while serving offshore in 1969 to 1971.

In considering the probative value of these arguments, while the private physician is capable of opining as to medical matters, the Board finds that such an opinion is not what was offered in this particular case.  In essence, the statement merely describes the logistics of the Veteran's activities in service, and reiterates the Veteran's own argument as to how he believes he was exposed to herbicides as a consequence of those activities.  The private physician provides no further rationale beyond that provided by the Veteran, and certainly did not provide any basis for concluding that the Veteran was exposed to herbicides in service.  Here, while the private physician's statement describing the alleged in-service exposure is one that is essentially duplicative of the Veteran's statements, it does not demonstrate or even suggest that a medical background should lend the assertion any more weight than that of a lay person.  Therefore, the Board finds that, under the facts and circumstances of this particular case, the statements of the private physician do not constitute competent evidence of in-service exposure to herbicides.

Moreover, in May 2010, the Veteran indicated that he worked around containers that may have contained Agent Orange, but that he did not know for sure.  The Board notes that, in May 2009, the JSRRC (Joint Services Records Research Center) reported that numerous official military documents, ships histories, deck logs, and other sources of information related to Navy ships and the use of tactical herbicide agents during the Vietnam Conflict have been reviewed; and that no evidence indicates that Navy ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC also reported that it can neither document not verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam, or equipment that was used in Vietnam.  In essence, the Board finds the May 2009 JSRRC memorandum to be more probative for resolving this matter than the Veteran's lay statements.  
  
In addition, VA submitted a request through the Personnel Information Exchange System (PIES) for documents showing the Veteran's exposure to herbicides. A PIES response received in June 2007 indicated that there were no records of exposure to herbicides.

Having found that there is no evidence of exposure to herbicides, the Board notes that there is no basis for otherwise finding that diabetes mellitus is related to service.  There is no lay or medical evidence suggesting the onset of diabetes mellitus in service or within the first post-service year, and no competent medical evidence of record suggesting that diabetes mellitus had its onset in active service or is related to any disease, injury, or incident of the Veteran's active service-to include herbicide exposure.  

While the Veteran is competent to testify as to his current symptoms of diabetes mellitus, he has not claimed (and the record does not show) pertinent symptoms in active service or for many years after his active service.  The Veteran claims that diabetes mellitus is related to his claimed herbicide exposure in service.  While the Veteran is competent to describe his symptoms, he is not shown to have the expertise to competently assert he was exposed to herbicides as alleged.  Most significantly, as noted above, the Board does not find that his assertions of actual exposure to herbicides to be competent evidence of exposure.  

In closing, all available records have been associated with the record to the extent possible, and such records do not document exposure to herbicides in the manner alleged.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for diabetes mellitus.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Residuals of a Low Back Injury

The Veteran contends that his residuals of a low back injury had its onset in active service, or are the result of aggravation of a preexisting disease or disability in active service.  He stated that, as a boatswain's mate, he basically did "a lot of lifting," which was "all heavy lifting, heavy work;" and that he "slipped a couple times bringing supplies on the ship."   He was later diagnosed with sprain, degenerative disc disease, and spondylosis.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

Service connection or aggravation may also be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Here, the Veteran's induction examination in May 1969 revealed no defects. On a "Report of Medical History" completed by the Veteran at the time of a pre-induction examination in March 1969, he reported recurrent back pain; and treatment for a spinal, back, and neck injury.  The examiner noted sprained back (see letters), not considered disabling.  Thus, the presumption of soundness attaches.

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

In this case, service treatment records do not reflect any findings or complaints of low back pain or spinal trauma.  A low back disability was not found at the time of the Veteran's discharge examination in January 1971.

There is no competent evidence of arthritis of the spine in service or within the first post-service year.

Private records, dated in May 2002, show an assessment of herniated nucleus pulposus of L3-L4, causing root impingement.  Chronic back pain was noted in September 2003.

In a January 2004 letter, a private physician noted the Veteran's past history of multifocal musculoskeletal pain; and that the Veteran reported symptoms of at least one year's duration.  MRI scans revealed degenerative arthritis of the cervical and lumbar spine.  Private records also include a diagnosis of lumbar sprain in January 2006. 

VA progress notes include findings of multi-level disc space narrowing of the lumbar spine in May 2008.  MRI scans at that time revealed multi-level degenerative changes of the lumbar spine, and left foraminal disc herniation at L3-L4.

In an October 2008 letter, the Veteran's private physician opined that the Veteran's injuries he incurred in active service may be the genesis of the L3-L4 herniated disc, which he experienced several years ago; and indicated that the Veteran had no intervening injuries in this regard.

In May 2010, the Veteran stated that, although his service treatment records do not show an injury to his low back, he was in combat aboard the U.S.S. Coral Sea (CVA 43) and experienced "repetitive traumas." 
 
In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304. 

A history for the U.S.S. Coral Sea (CVA 43) indicates that there was vigorous participation in the Southeast Asian conflict between 1965 and 1972.  As such, 
the Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service.  

In February 2013, the Veteran underwent a VA examination for purposes of determining the etiology of his low back disability. 

The February 2013 VA examiner reviewed the claims file, and noted a low back injury existing prior to service; and noted no complaints of low back pain in the service treatment records, and none at the time of the Veteran's discharge examination.  The Veteran currently complained of low back pain and stiffness, which "got bad in early 2000's."  Examination revealed nerve root involvement of the sciatic nerve (L4/L5/S1/S2/S3), and radiculopathy.  Diagnoses pertaining to the thoracolumbar spine included sprain, degenerative disc disease, and spondylosis.

Following examination, the February 2013 examiner opined that it is as likely as not, and clear and unmistakable that the Veteran had a low back injury prior to active service.  The rationale is that the injury is documented in the Veteran's pre-induction examination, and by his testimony.  The examiner also opined that it is less likely as not, and is clear and unmistakable that the Veteran did not have aggravation beyond the natural progress of his pre-existing low back injury in active service.  In support of the opinion, the examiner explained that there were no complaints of low back pain at his discharge examination; that the Veteran had worked post-service on an assembly line for 30-plus years, with frequent bending and lifting, until he retired in 2004; that the Veteran's low back condition became manifested with complaints in early 2000, as he stated his low back "got bad in early 2000;" and that the Veteran began having problems with his low back at work, and his condition progressed to the point where he retired.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Throughout the appeal, the record reflects no new findings indicating other than the natural progression of the Veteran's low back disability and its consequences on his life. The February 2013 VA examiner also noted that the Veteran worked for years post-service, prior to experiencing low back problems at work.

Under these circumstances, and as discussed in detail below, the Board finds that the competent evidence of record demonstrates that the Veteran's residuals of a low back injury clearly and unmistakably existed prior to active service and clearly and unmistakably was not aggravated by such service beyond the natural progression of the disease.

With regard to demonstrating that the Veteran's current disability clearly and unmistakably existed prior to service, the medical opinion of the February 2013 VA examiner reflects that the Veteran's residuals of a low back injury did not owe their etiology to active service; a sprained back was reported prior to active service.  This evidence, and the Veteran's own admission of pre-service back injury and treatment at pre-induction evaluations, clearly and unmistakably show that the Veteran's sprained back existed prior to entry into active service.  38 C.F.R. § 3.304(b)(2); Doran v. Brown, 6 Vet. App. 283, 286 (1994).  While the examiner also indicated that it was as likely as not that a back injury pre-existed service, the rationale makes clear that there was no question as to whether there was pre-existence based on the Veteran's own reports.  

With regard to demonstrating that the Veteran's current residuals of a low back injury were clearly and unmistakably not aggravated by service, the Board notes a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R § 3.306.  Furthermore, temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat Veteran to show increased disability unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Upon review of the record, the Board finds that there is credible evidence that the Veteran experienced "repetitive traumas" of the pre-existing residuals of a low back injury in service.  However, the Board further finds that the evidence shows that the disorder was not aggravated (i.e., permanently worsened) during service.  Specifically, service treatment records include medical findings of no permanent worsening of the Veteran's pre-existing residuals of a low back injury during service or at the time of his discharge examination in January 1971.  Likewise, there are no records of arthritis of the spine during active service or within the first post-service year.  Hence, the Veteran's reported incidents of experiencing "repetitive traumas" during combat aboard ship are credible but not reflective of a permanent worsening during service of the Veteran's pre-existing residuals of a low back injury based on the normal findings on discharge examination.

The Board finds the evidence, including the separation examination and the February 2013 VA examiner's opinion, to be clear and unmistakable evidence showing that the Veteran's pre-existing residuals of a low back injury were not permanently aggravated during active service.  The Board finds the examiner's opinion supported by the record and responsive to the question at hand.  It is noted that while the examiner also indicated that the back disorder was less likely as not aggravated by service, the rationale makes clear that there was no equivocation in the opinion provided.  

The Board notes the Veteran's sincere belief that his current low back disabilities are residuals of in-service injury.  However, as a lay person, he is not competent to diagnose low back disabilities and to provide etiological opinions in such matters.  Moreover, even if he were competent to render diagnoses and opinions, there is clear and unmistakable evidence showing the Veteran had a pre-existing back injury that was not clearly and unmistakably aggravated during service based on the normal findings on separation examination and the February 2013 examiner's opinion that it is clear and unmistakable that the Veteran did not have aggravation beyond the natural progress of his pre-existing residuals of a low back injury in active service.  

The post-service records support these findings.  They first show complaints of low back problems in the early 2000's, nearly three decades after separation.  While the Board acknowledges that a private physician in October 2008 suggested that the Veteran's injuries he incurred in active service may be the genesis of the current L3-L4 herniated disc, the private physician did not reconcile the opinion with the evidence of record which show a pre-existing back disorder but no low back disability at the time of discharge in 1971; and only reasoned that there was no intervening injury.  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In short, for the reasons and bases set forth above, the Board concludes that there is clear and unmistakable evidence showing that the Veteran had a pre-existing injury and that there was no permanent aggravation  during service.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for residuals of a low back injury is denied.


REMAND

Respiratory Disability

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In October 2012, the Board had noted the Veteran's assertion of exposure to mustard gas (see May 2007 claim); and that current medical evidence shows a diagnosis of chronic obstructive pulmonary disease.  Specifically, chronic obstructive pulmonary disease is a disability which shall be service-connected if the Veteran had full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service.  38 C.F.R. § 3.316(a)(2) (2013).  The RO was then instructed to attempt to confirm the Veteran's claimed exposure to these gases must be made. It does not appear that any attempt to confirm the Veteran's exposure to mustard gas was undertaken, in compliance with the Board's prior remand.


PTSD and TDIU 

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for a higher initial disability rating for PTSD includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  As such, a notice of disagreement with respect to the April 2012 decision of the RO is not required.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Service connection has been established for PTSD, rated as 70 percent disabling.  

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains any employment, and that he had worked full-time as a chemical operator from 1973 to 2006.  His level of education and any continuing training are not indicated.

The Board notes that the RO denied the Veteran's claim for TDIU benefits in April 2012.  Since then, as shown above, the AMC increased the disability evaluation to 70 percent for PTSD.  The rating now meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Develop the Veteran's claim for service connection for a respiratory disability, to include chronic obstructive pulmonary disease, pursuant to the mustard gas protocols set forth in the VBA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, Training Letter 05-01, and any other applicable criteria.

2.  Afford the Veteran an appropriate VA examination to obtain information as to the current severity of the service-connected PTSD, and whether it renders the Veteran unemployable.  The Veteran's claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

All pertinent findings shown on evaluation should be noted in the examination report.  In addition, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of the meaning of the score.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected PTSD from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment. 

The examiner should interview the Veteran as to his employment and education history.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected PTSD precludes employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner should set forth a rationale for the conclusions reached.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


